Citation Nr: 1311417	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  07-21 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether there exists a statutory bar to eligibility for death benefits, to include dependence and indemnity compensation (DIC), death pension, and accrued benefits, under 38 U.S.C.A. § 5303(a).


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The service member served in the United States Navy from September 1969 to April 1973; he was awarded the National Defense Service Medal.  He did not have any foreign or sea service.  He was discharged under conditions other than honorable.  The service member died in February 2005, and the appellant is his surviving spouse. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 administrative decision by the Manila, Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA), which determined that the appellant was not legally eligible for VA death benefits.  

The Board denied the appellant's claim in September 2008, and the appellant appealed to the United States Court of Appeals for Veterans Claims (Court), which vacated and remanded the case back to the Board in a Memorandum Decision dated in July 2011, based on an October 2010 Informal Brief from the appellant.  

A letter was sent to the appellant by the Board on January 5, 2012, in which she was notified that the law requires that the Veterans Law Judge (VLJ) who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 707 (2012).  Because the Acting VLJ who conducted the hearing with the appellant in May 2008 was no longer with the Board, the appellant was notified that she was entitled by 38 C.F.R. § 20.717 (2012) to another Board hearing with a different VLJ if she desired.  She responded in February 2012 that she desired to appear at a hearing before a VLJ at the RO.  The case was remanded by the Board in April 2012 for an appropriate hearing.  The appellant subsequently testified before the undersigned VLJ at a January 2013 personal hearing held via videoconference, in lieu of a hearing at the RO.

A letter was sent to the appellant by the Board on February 8, 2012, in which she was given 90 days from the date of the letter to submit additional argument or evidence in support of her appeal prior to the Board's readjudication.  A letter from the appellant, dated February 13, 2012 noted that she did not have any additional evidence to submit and requested that the Board proceed immediately with readjudication of the claim.  


FINDINGS OF FACT

1.  The service member served on active duty from September 1969 to April 1973, with a single period of unauthorized absence from April 1972 to March 1973, resulting in his discharge from service under conditions other than honorable for the good of the service due to a period of absence without leave (AWOL) for over 180 days.

2.  The competent evidence does not demonstrate that the service member was insane at the time of the offense or that there were compelling circumstances to warrant the prolonged period of AWOL from April 1972 to March 1973.

3.  The service member's active military service in its entirety from September 1969 to April 1973 is considered to be a single, dishonorable period of service. 


CONCLUSION OF LAW

The service member's discharge from service under other than honorable conditions constitutes a statutory bar to VA benefits.  38 U.S.C.A. §§ 101(2) and (18), 5103, 5103A, 5303 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.12, 3.159, 3.354 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Review of the claims folder reveals compliance with the VCAA.  The duty to notify was accomplished by way of a VCAA letter from the RO to the appellant dated in October 2006.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing her about the information and evidence not of record that was necessary to substantiate the claim; (2) informing her about the information and evidence the VA would seek to provide; (3) informing her about the information and evidence he was expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the Court has addressed the adequacy of VCAA notice in cases concerning the character of discharge.  See, e.g., Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The Board finds that the appellant received adequate VCAA notice by the October 2006 notice letter from the RO prior to the RO's decision regarding the character of the service member's discharge in January 2007.  The notice letter made clear that VA was adjudicating the service member's status as a Veteran.  The appellant was provided a copy of the regulation regarding character of discharge (38 C.F.R. § 3.12).  The appellant was told that the service member would be eligible for VA benefits if VA found that his service was not dishonorable.  The appellant was also told to provide information and evidence with respect to the events that led to his discharge and to state why she thought his service was honorable.  Most importantly, the appellant has shown actual knowledge as to the character of discharge issue by submitting lay statements and testimony discussing the service member's reasons for going AWOL during service.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim); Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim."). 

VA failed to provide a letter to the appellant that advises her of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  However, the assignment of a disability rating or effective date is not now before the Board, since the threshold, preliminary issue on appeal - the character of the appellant's service, is being denied.  Thus, any question as to the rating or effective date to be assigned would be moot. 

As for the duty to assist, the RO has secured the service member's service personnel records (SPRs) and service treatment reports.  The appellant has submitted personal statements and hearing testimony.  The appellant has not contended that any additional evidence remains outstanding.  Therefore, the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ noted the elements of the claim that were lacking to change the bar of VA benefits due to character of discharge.  The VLJ asked questions to ascertain the timeline and facts regarding the service member's character of discharge.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant.  The hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .


Analysis of the Claim

Under the relevant law, "[a] person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of veteran."  See Holmes v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (holding that, before applying for benefits, person must demonstrate by preponderance of evidence qualifying service and character of discharge)).  A "veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2). 

Applicable laws and regulations provide that most VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2), 101(18); 38 C.F.R. § 3.12(a). 

There are two types of character of discharge bars to establishing entitlement to VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).  Here, the veteran was discharged under other than honorable conditions based on his prolonged period of being AWOL on a continuous basis for almost a full year.  This is a statutory bar, and prevents payment of benefits.  38 C.F.R. § 3.12(c)(6). 
The law and regulation does provide exceptions to the application of the bar, however.  If the service member was insane at the time of the offense, the bar is lifted.  38 U.S.C.A. § 5330(b); 38 C.F.R. § 3.12(b), (c)(6).  In this instance there is no allegation or evidence that, at the time the service member went AWOL, he had any mental disorder or was insane.  Consequently, this exception is not applicable. 

The claimant may also prevent application of the bar to benefits by showing compelling circumstances warranting the unauthorized absence.  38 U.S.C.A. 
§ 5330(a); 38 C.F.R. § 3012(c)(6).  Factors to be considered in determining whether compelling circumstances were extant include the length and quality of service outside the AWOL period, the existence of a valid legal defense which would preclude conviction for AWOL under the Uniform Code of Military Justice, and the stated reasons for going AWOL.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.  "Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began."  38 C.F.R. § 3.12(c)(6)(i-iii). 

The appellant has argued that prior to going AWOL, the service member offered faithful and meritorious service.  She also asserts that the veteran's unauthorized absence should be excused because he had good cause for his absence.  The appellant testified at her January 2013 personal hearing that her husband had gone AWOL because of problems between the service member and his family related to the service member's marriage to the appellant.  

A review of the service personnel records reveals that the veteran left his duty post in Rhode Island in March 1972 to return to the Philippines on leave.  He did not return as scheduled in April 1972.  All his personal effects had been removed from his quarters and he had taken his service records. 

The service member stated in June 1974 correspondence that upon returning home on leave, he had discovered his wife was sick with bronchial asthma and a seizure disorder, and that he was obligated as her husband to stay and care for her.  He then "forgot to report" back for duty.  In September 2002 correspondence from the service member, he stated that other than the period of unauthorized absence his Naval service had been honest, faithful, and meritorious.  He also asserted that he had not committed a court martial offense.  In June 2003 correspondence, he again stressed the quality of his service, and stated his belief that being AWOL was a "minor offense" that could be pardoned. 

The official certification of the veteran's other than honorable discharge reflects that the veteran was discharged as undesirable for the good of the service in lieu of trial by court-martial.  The veteran had gone AWOL in April 1972, and was captured in March 1973.  No other offenses had been committed during the member's service.  Service personnel records confirm the certification. 

The Board finds that a statutory bar to eligibility for VA benefits exists under 38 U.S.C.A. § 5330 and 38 C.F.R. § 3.12.  Further, no compelling circumstances are shown which could justify the unauthorized absence for such a prolonged period.  The service member willfully absented himself from his duty station in April 1972.  The fact that he took all personal effects and his records with him indicates a degree of premeditation, that is, the decision to not return to service was not made in the heat of the moment.  He did not willingly return to service; he had to be apprehended and returned under guard.  The Board notes that the service member and his widow have given varying accounts of the reason for his absence.  Originally, he asserted that his wife was ill and needed care.  The appellant testified in January 2013 that the service member left service because of problems with his family related to his marriage to the appellant.  She made no reference to any illness.  The service member's assertion that he merely forgot to return (for almost a year) due to the discovery of his wife's illness is contradicted by his apparent preparation to not return by taking all of his personal possessions with him.  

According to the July 2011 Court Memorandum Decision, the Board failed to address certain factors for consideration in determining whether there were "compelling circumstances" for the service member's being AWOL, to include the service member's length and character of service exclusive of the period of prolonged AWOL.  

While the fact that the service member served for approximately two and a half years without a problem prior to being AWOL has been taken into consideration in this case, and supports a finding of faithful and meritorious service, the Board finds that there was a clear lack of "compelling circumstances" in the record for the service member to be AWOL for significantly more than 180 days.  With respect to character of service, the Board notes that the service member did not serve in combat and had no foreign or sea service.

The Board must also consider the reasons for going AWOL such as family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  The Board, however, is not required to simply accept the statements of the service member and of the appellant that he had compelling circumstances for a prolonged period of AWOL.  See Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003) (adjudicator permitted to look at totality of evidence rather than merely accepting whatever rationale a claimant might offer for periods of AWOL).

The service member was almost 24 years old, and had a high school education, when he went AWOL, which means that he had been an adult for several years.  As noted above, despite the service member's contention that he went home to be with his sick wife, there is no objective evidence to support this claim; and the appellant testified in January 2013 that the service member went home because of problems with his family due to their disapproval of his marriage to the appellant.  The Board would also note that the Veteran had taken all of his possessions with him when he went AWOL and had to be brought back to service, rather than returning on his own.  

Finally, with respect to compelling circumstances for going AWOL, the Board must consider whether a valid legal defense exists which would have precluded a conviction for being AWOL.  38 C.F.R. § 3.12(c)(6)(iii).  With respect to his prolonged unauthorized absence from April 1972 to March 1973, the Board notes that the service member opted for a discharge under other than honorable conditions rather than face trial by court-martial.  Such a choice strongly suggests that he did not have a valid legal defense which would have precluded a conviction for being AWOL.  Indeed, there is no competent evidence in that regard.  Consequently, there is insufficient evidence of compelling circumstances to justify such an extended period of AWOL from April 1972 to March 1973. 

Based on the above, the Board finds that the service member's April 1973 discharge under conditions other than honorable is a dishonorable discharge for VA purposes.  Veteran status and therefore eligibility for VA benefits, to include death benefits, cannot be established. 



ORDER

Legal eligibility for VA death benefits, to include DIC, death pension, and accrued benefits, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


